Case 1:14-cv-02887-JLK-MEH Document 181-9 Filed 05/30/19 USDC Colorado Page 1 of 5




                         Exhibit F
Case 1:14-cv-02887-JLK-MEH Document 181-9 Filed 05/30/19 USDC Colorado Page 2 of 5




                                                    February 16, 2018
      By E-mail
      Dana L. Eismeier                                    Charles A. Deacon
      Michael York Ley                                    Mark Thomas Emery
      Burns, Figa & Will, P.C.                            Norton Rose Fulbright US, LLP
      6400 S. Fiddlers Green Circle, Ste. 1000            300 Convent Street, Ste. 2100
      Greenwood Village, CO 80111                         San Antonio, TX 78205
      (303) 796-2626                                      (210) 270-7133
      deismeier@bfwlaw.com                                charlie.deacon@nortonrosefulbright.com
      mley@bfwlaw.com                                     mark.emery@nortonrosefulbright.com

      Andrea L. D’Ambra
      Norton Rose Fulbright US, LLP
      1301 Avenue of the Americas
      New York, NY 10019
      (212) 318-3015
      andrea.dambra@nortonrosefulbright.com


          Re:      Menocal, et al. v. The GEO Group, Inc., No. 14-cv-02887 (JLK)
   Dear Counsel:
           We write to confirm the details of our meet and confer discussion on January 11, 2018
   concerning Plaintiffs’ Rule 30(b)(6) notice to GEO and GEO’s Responses to Plaintiffs’ Second
   Set of Requests for Production of Documents and to Plaintiffs’ Second Set of Interrogatories.
   Please respond if you do not agree with any of the confirmations below.
          In light of the Tenth Circuit’s ruling affirming Judge Kane’s certification of the TVPA
   and unjust enrichment classes, Plaintiffs reserve all rights to seek further testimony from GEO’s
   Rule 30(b)(6) witness or witnesses during the class discovery period. We are also willing to
   meet and confer to discuss broadening the scope of the currently scheduled Rule 30(b)(6)
   deposition to include classwide topics, after appropriate discovery. We will continue to confer
   regarding the details of the Aurora facility inspection as well.
   Rule 30(b)(6) Deposition
           Plaintiffs and GEO agreed to some revisions to the Rule 30(b)(6) notice, which Plaintiffs
   will send to GEO separately. We note specifically with respect to topic 1(p) – “The costs of
   using GEO employees to perform cleaning tasks, including the costs of using GEO employees to
   perform the cleaning tasks required by the HUSP, including any studies conducted that assess or
Case 1:14-cv-02887-JLK-MEH Document 181-9 Filed 05/30/19 USDC Colorado Page 3 of 5


   February 16, 2018
   Page 2 of 4
   describe such costs” – you stated that prior 30(b)(6) testimony by Ms. Ceja and Ms. Furst
   addresses this point. Thus, we agree to eliminate it from the list of topics, provided that GEO
   agrees not to subsequently introduce, at trial or through motion practice, additional evidence of
   the costs of using GEO employees to perform cleaning tasks .
   Plaintiffs’ Second Set of Requests for Production of Documents
   General Issues

          We asked you to confirm how GEO searched for email correspondence and/or other
   custodial ESI responsive to Plaintiffs’ Requests. We noted, in particular, that David Venturella,
   Senior Vice President for Business Development at GEO and a fact witness soon to be deposed,
   appears to be a custodian of only one document produced by Defendant, GEO_MEN 00052826.
   Given Mr. Venturella’s apparent role in GEO’s business function and in compliance with
   PBNDS standards, see GEO_MEN 00052826, Mr. Venturella would likely be a custodian for
   many more documents relevant to Plaintiffs’ claims.

          You stated that Mr. Venturella’s custodial file was not reviewed, and that only one
   document for which he happened to be a custodian was responsive to our requests. We
   requested the list of custodians whose files you reviewed, and the search terms you used to cull
   relevant documents from those files. You said that you would confer with your client and
   respond. We are still awaiting your response.

   Request No. 17

          We asked you to confirm how GEO searched for email correspondence and/or custodial
   ESI responsive to this Request. This overlaps with our request above. We are still awaiting your
   response.

          We asked you to confirm that you have no records of the hours Plaintiffs worked,
   including in the form of assignment sheets listing detainees scheduled to clean pods on a given
   day. You stated that GEO did not preserve those assignment sheets and that there were no other
   records of hours worked by Plaintiffs under the Housing Unit Sanitation Policy.

   Request Nos. 17, 18, 19, 20, and 21

           We stated that GEO’s response was inadequate, as Plaintiffs’ requests encompassed –
   and GEO has not produced – video footage relating to (1) GEO’s enforcement of the Housing
   Unit Sanitation Policy, including video of disciplinary action related to the Housing Unit
   Sanitation Policy; (2) Plaintiffs’ performance of work, tasks, and/or duties under the VWP or
   Housing Unit Sanitation policy; (3) the custodial maintenance of housing units or “pods”; and (4)
   the implementation and enforcement of the VWP.

           You stated that you would look into whether video evidence exists that is responsive to
   this request. We are awaiting your response.
Case 1:14-cv-02887-JLK-MEH Document 181-9 Filed 05/30/19 USDC Colorado Page 4 of 5


   February 16, 2018
   Page 3 of 4
   Request Nos. 28 and 29

           We asked you to confirm whether there are any trainings, policies, or guidance on
   trafficking and/or forced labor at GEO’s Aurora facility. You confirmed that there are no such
   trainings, policies or guidance.

   Request Nos. 32 and 33

          You confirmed that GEO is not withholding documents responsive to these Requests.

   Plaintiffs’ Second Set of Interrogatories

   Interrogatory No. 11

           We explained that GEO’s response appears to be incomplete because at least one job
   description is missing for the VWP job that Plaintiff Gaytan performed. You said you would
   look into this and respond to us. We are awaiting your response.

           We asked you to confirm whether GEO has any methods, other than examining VWP
   payroll information and reimbursement documents, of determining time worked by Plaintiffs.
   For example, does GEO track detainees’ locations in the facility? Does GEO otherwise record
   detainees’ work in the facility? You stated that GEO does not monitor movements of detainees
   at the Aurora facility in ways that relate to the VWP, though GEO does document movements
   into and out of certain units, such as the medical unit. Please confirm your response in writing to
   clarify what movements GEO does and does not monitor.

            You stated that GEO has produced all payroll records related to VWP work for each
   Plaintiff for the entire relevant period. Plaintiffs requested that GEO provide such payroll
   records in an alternative format, if possible, such as an Excel spreadsheet or database, to enable
   easier calculation of days worked. You stated you would look into this and get back to us. We
   are still awaiting your response.

   Interrogatory No. 12

           You stated in your response that “GEO does not keep records of how many hours
   detainees clean their cells or clean up after meal service.” We asked you to confirm whether
   GEO has retained sheets showing assignments to clean following meal service. See, e.g.,
   PL000059-61. You stated that you believed GEO has no retention policy with regard to those
   sheets, and no other method of recording assignments to clean at the Aurora facility. Please
   confirm this response in writing.

   Interrogatory No. 15

           You stated in your response that “[t]he rate of pay for the VWP is the amount set in
   GEO’s government contract with the Department of Homeland Security, Office of Immigration
   and Custom Enforcement.” You explained that any further description of how GEO determined
   the rate to be paid to Plaintiffs under the VWP at the Aurora facility is set forth in Dawn Ceja’s
   Rule 30(b)(6) deposition testimony.
Case 1:14-cv-02887-JLK-MEH Document 181-9 Filed 05/30/19 USDC Colorado Page 5 of 5


   February 16, 2018
   Page 4 of 4
   Interrogatory No. 16

           With respect to GEO’s objection that this Interrogatory is unduly burdensome because it
   would require an assessment of overhead costs of administering detainee labor programs,
   Plaintiffs are willing to narrow the Interrogatory. Plaintiffs request that GEO describe the cost it
   would have to pay employees or contracted workers for the labor that detainees currently
   perform under the Housing Unit Sanitation Policy and the VWP.

                                                 Sincerely,




                                                 Elizabeth Stork
   cc:    Plaintiffs’ counsel
